Per Curiam,
The will of the testator is a combination of broken English and Pennsylvania German. The word “wen” in the testator’s vernacular means “if,” and he manifestly intended that if the appellant should marry in his lifetime she should get from his estate, if he failed to give it to her, what she is now claiming. No other conclusion could have been reached by the learned court lie-low, and its decree is affirmed, with costs to the appellees, on its opinion denying appellant’s petition for an “outfit.”